Citation Nr: 1042961	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a right leg condition 
(previously adjudicated as a right knee condition). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from April 1952 to April 1956.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the benefits sought on 
appeal.  The RO in Atlanta, Georgia is currently handling the 
matter.  
In March 2009, September 2009, and April 2010 the Board remanded 
the matter for additional development.  That development having 
been completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board notes that in an August 2010 rating decision, service 
connection was awarded for superficial scars of the Veteran's 
right leg.  Inasmuch as additional diagnoses pertaining to the 
right leg exist, the Board will proceed with adjudication of the 
claim and will not view the August 2010 rating decision as a full 
grant of the benefit sought on appeal.


FINDING OF FACT

Apart from the superficial scars on the Veteran's right leg, the 
remaining conditions have not been shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right leg condition, 
aside from the Veteran's superficial scars, have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right leg condition.  
The Veteran contends that in 1953 he sustained a parachuting 
accident.  After the accident, he was lying on the ground and was 
partially hidden from view due to a great amount of dust and the 
parachute covering him.  At that time a truck responding to the 
accident inadvertently ran over his right leg.  He was thereafter 
taken to the hospital where he underwent multiple operations, 
including skin grafting on the right leg.

The Board will first address several theories of presumptive 
service connection available for the Veteran's claims.  First, 
certain diseases, chronic in nature, may be presumed to have been 
incurred in service, if the evidence shows that the disease 
became manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of the disease during service. 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been 
identified as a chronic disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(a).  However, the Board finds 
that the Veteran is not entitled to presumptive service 
connection for this disorder.  No diagnosis of arthritis of the 
right leg was made within one year of the Veteran's service 
separation, and as such the presumption for service connection 
for chronic diseases does not apply. 

The Board notes that alternatively, service connection may also 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Here, the chronicity requirements of 38 C.F.R. 3.303(b) are not 
met.  While the Veteran reports he has experienced continuous 
right leg problems since service, a continuity of symptomatology 
not been established in the medical evidence.  The earliest 
medical evidence associated with the claims file is dated from 
1983, thirty years after the Veteran's service separation.  
Accordingly, service connection is not possible based on the 
chronicity provisions of 38 C.F.R. § 3.303(b).

Turning to the theory of direct service connection, generally, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the first element of service connection has been met.  On 
VA examination in July 2010 the Veteran was diagnosed with early 
right hip and right knee degenerative joint disease.   

Regarding the second element of a service connection claim, that 
of an in-service incurrence of a disability, the Board notes that 
there are no service medical records to document any in-service 
injury or treatment.  Given the absence of such records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the 
BVA has a heightened duty in a case where the service medical 
records are presumed destroyed).  Here, the Board finds the 
Veteran's statements regarding in-service back injury from a 
parachute accident consistent and credible with such service as 
his DD-214 reflects that he was awarded a Parachute Badge. The 
Board notes that there is no evidence contradicting the Veteran's 
account.  The Veteran also submitted photographic evidence of his 
parachuting activities while in service.  The Veteran has further 
provided lay statements supporting the in-service incurrence of a 
right leg injury.  In a March 2007 letter, the Veteran's sister-
in-law, E.S., recounted her memory of the Veteran's right leg 
sustaining injury after he was run over by the truck in service.  
She stated that at the conclusion of a weekend visit home in 
September 1953, she accompanied the Veteran to the Fort Bragg 
Medical Center and that details of the accident were provided to 
her by a nurse as well as the Veteran.  In an August 2004 letter, 
R.L. indicated that she remembered when the Veteran's right leg 
was run over by a truck while he was in the service.  In an 
August 2004 letter, W.L. also recounted his memory of the right 
leg injury in 1953 as being due to the troop transport vehicle.  
The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to the Veteran and 
his witnesses observed through their senses.  Layno v. Brown, 6 
Vet. App. 465 (1994). 

Despite this, there is no medical evidence of record linking the 
Veteran's current right leg problems to the in-service accident.   
On VA examination in July 2010, the examiner determined that the 
Veteran's superficial scars on the right leg are as likely as not 
due to the in-service accident.  As noted above, service 
connection was awarded for the scars in an August 2010 rating 
decision.  The examiner found that only remaining conditions 
pertaining to the Veteran's right leg were early right hip and 
right knee degenerative joint disease.  Regarding these 
disorders, the examiner concluded, "it is less likely as not his 
right hip and right knee conditions are related to the Veteran's 
service including the right leg injury associated with the 
automobile injury that he received in connection with the 
parachute injury."  The examiner found that an "automobile run 
over injury" would not be expected to cause these conditions, 
and that they are more likely age-related.  The examiner further 
explained that the Veteran's complains of a pins and needles 
feeling in the leg are likely due to claudication which could be 
caused by the Veteran's "significant" cardiovascular disease 
including surgical repair of an abdominal aneurysm.  The Veteran 
also underwent a VA examination in April 2009 but the examiner 
did not provide nexus findings as strictly the right knee was 
assessed and the examiner did not find right knee pathology at 
that time.

The medical record is completely devoid of any nexus evidence to 
the contrary.  The Board has considered the Veteran's September 
2010 allegations that the VA examiners have been biased or inept, 
but the Board is unable to find any evidence of bias or 
inadequacy in the VA examination reports.  Both reports were 
thorough, provided a rationale for the conclusions reached, and 
were based on an examination of the Veteran and a review of the 
claims file.  While in the April 2010 decision the Board did find 
some problems with the April 2009 examination report, these 
pertained strictly to the Veteran's back disability and are not 
relevant to his right leg condition.  Moreover, the Veteran has 
been advised via letters of August 2004 and October 2009 of his 
right to submit any other medical evidence pertinent to the 
claim.  As such, the Board cannot find that service connection is 
warranted and the claim must be denied.

In reaching this decision the Board considered lay arguments in 
support of the assertion that the Veteran has a right leg 
condition related to service.  The Veteran and his family and 
friends, however, as lay persons untrained in the field of 
medicine, are not competent to offer an opinion in this regard. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
arguments do not provide a factual predicate upon which 
compensation may be granted.  For all of these reasons, the 
Veteran's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in August 2004 and 
October 2009 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letter of October 2009 and a separate letter of August 2010 
further provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained and he has been afforded VA 
examinations.  He has also been afforded the opportunity for a 
personal hearing.  Exhaustive attempts to obtain his service 
treatment records have been made, and it has been determined the 
records were destroyed by fire and are not capable of 
reconstruction.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  






ORDER

Service connection for a right leg condition, apart from the 
superficial scars to the right leg, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


